Case 7:17-cr-00588 Document 660 l Filed in TXSD on 01/09/19 Page 1 of 2 y

4 Soumem ‘l';_)\\€g§:\ 011-m
UNITED sTATEs DIsTRICT CoURT JAN 09 mg
, soUTHERN DIsTRICT oF TEXAS
McALLEN DIvIsIoN '
~ lamd..!.aradleu @letl€
UNITED s'rArEs oF AMERICA §
§
v. § ` Criminal NO. M-17-0588-ss
_ §
IUAN FERNANDo MATA §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Governrnent,"

by and through its United States Attorney for the Southem District of Texas and its Assistant
United States Attomey assigned to this matter, and Would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement

l. Defendant agrees to plead guilty to Count Eight of the Eighth Superseding
lndietment.

2. The Government Will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that the Seventh Superseding Indictment and the remaining count of the
Eighth Superseding Indictment be dismissed at the time of sentencing

lf the Defendant is not a citizen of the United States of Ainerica, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
-States in the future. lf the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization `

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, vvhether Written or oral, and cannot be modified other than in
.Writing and signed by all parties or on the record in Court. No other promises or inducements

have been or Will be made to the Defendant in connection With this case, nor have any promises

or threats been made in connection With this plea:

 

Case 7:17-cr-00588 Document 660 Filed in TXSD oh 01/09/19 Page 2 of`2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. lf l
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: /"' j "/ z Defendant: ' Zj_///?Z%

l am the Defendant's counsel. I have carefully revi ed every part of this agreement with
the Defendant. l certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English
language ` v _ W ,
Date: /"‘ €"/§§ /M:// 1 '

v - Cohdisel for Defense \

For the United States of America:

RYAN K. PATRICK
United States Attorney

zee/f '

Roberto Lop r.
AssistantU `e , .

 
  

s Attorney

APPROVED BY:

 

 

mes H. Sturgis
Assistant United States Attorney in Charge

 

 

